Mr. Justice McDonald delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 683*—when not shown that injury to employee due to fall from window while attempting to place wheel on machine table. In an action by an employee to recover for personal injuries due to a fall out of a window in defendant’s plant, the evidence was insufficient to warrant a finding that plaintiff fell out of the window while in the act of lifting a wagon wheel to place it on the table of the machine he was operating, where plaintiff’s evidence was vague and indefinite, and, in light of the surrounding circumstances, incredible, it appearing that the sill of the window was 12 inches wide; that a rivet bin 18 inches wide was located immediately in front of the window and on a level with the sill; that the machine on which plaintiff was working was,4 or 5 feet from the window; and the testimony of other witnesses tended to show that he fell out after he had opened the window and.was attempting to get some air. 2. Master and servant, § 126*—when employer not required to guard factory window. An employer is not required, under Rev. St. eh. 48, sec. 1 (J. & A. 1T 5386), relating to the guarding of dangerous places in factories and workshops, to guard a window in a wagon factory which is located 4 or 5 feet from an operator, the sill of which is 12 inches wide and 33 inches from the floor, especially where a bin for rivets about 18 inches extends across the full width of the window and the top of it is on the level with the sill.